Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                             PageID.7697   Page 1 of
                                     33


                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                 EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                               LEAGUE OF WOMEN VOTERS
                                                                                                                               OF MICHIGAN, ROGER J. BRDAK,
                                                                                                                               FREDERICK C. DURHAL, JR.,             Case No. 2:17-cv-14148
                                                                                                                               JACK E. ELLIS, DONNA E.
                                                                                                                               FARRIS, WILLIAM “BILL” J.             Hon. Eric L. Clay
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               GRASHA, ROSA L. HOLLIDAY,             Hon. Denise Page Hood
                                                                                                                               DIANA L. KETOLA, JON “JACK”           Hon. Gordon J. Quist
                                                                                                                               G. LASALLE, RICHARD “DICK”
                                                                                                                               W. LONG, LORENZO RIVERA
                                                                                                                               and RASHIDA H. TLAIB,
                                                                                                                                                                     MICHIGAN SENATORS’ MOTION
                                                                                                                                         Plaintiffs,                 TO INTERVENE

                                                                                                                               v.

                                                                                                                               JOCELYN BENSON, in her official
                                                                                                                               Capacity as Michigan
                                                                                                                               Secretary of State,

                                                                                                                                         Defendant.




                                                                                                                                                                 1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                    PageID.7698      Page 2 of
                                     33


                                                                                                                                           MICHIGAN SENATORS’ MOTION TO INTERVENE

                                                                                                                                     Proposed Intervenors Michigan State Senators Jim Stamas, Ken Horn, and

                                                                                                                               Lana Theis (the “Michigan Senators”), by their undersigned counsel, respectfully

                                                                                                                               request that they be permitted to intervene as Defendants in this matter pursuant to

                                                                                                                               Federal Rule of Civil Procedure 24.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     In support of this Motion, the Michigan Senators submit the accompanying

                                                                                                                               Brief in Support. The Michigan Senators also submit a proposed Answer to

                                                                                                                               Plaintiffs’ Complaint for Declaratory and Injunctive Relief pursuant to Fed. R. Civ.

                                                                                                                               P. 24(c), a copy of which is attached as Exhibit 1.

                                                                                                                                     In accordance with LR 7.1(a), the Michigan Senators sought and obtained

                                                                                                                               Intervening Defendants’ concurrence but did not obtain Defendants’ concurrence

                                                                                                                               by the time this Motion was filed. Prior to filing this Motion, the Michigan

                                                                                                                               Senators explained the nature of this Motion to Plaintiffs and requested, but were

                                                                                                                               denied, their concurrence in the relief sought.

                                                                                                                                     WHEREFORE, the Michigan Senators respectfully request that the Court

                                                                                                                               grant their Motion and allow them to intervene as Defendants in this matter.




                                                                                                                                                                         2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                     PageID.7699   Page 3 of
                                     33


                                                                                                                                                          Respectfully submitted,

                                                                                                                                                          DYKEMA GOSSETT PLLC
                                                                                                                               Date: January 22, 2019
                                                                                                                                                        By: /s/ Jason T. Hanselman
                                                                                                                                                          Jason T. Hanselman (P61813)
                                                                                                                                                          Gary P. Gordon (P26290)
                                                                                                                                                          Counsel for Nonparties
                                                                                                                                                          201 Townsend Street, Suite 900
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                                          Lansing, MI 48933
                                                                                                                                                          Telephone: (517) 374-9100
                                                                                                                                                          jhanselman@dykema.com




                                                                                                                                                          3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                             PageID.7700   Page 4 of
                                     33


                                                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                                                                                 EASTERN DISTRICT OF MICHIGAN
                                                                                                                                                      SOUTHERN DIVISION

                                                                                                                               LEAGUE OF WOMEN VOTERS
                                                                                                                               OF MICHIGAN, ROGER J. BRDAK,
                                                                                                                               FREDERICK C. DURHAL, JR.,             Case No. 2:17-cv-14148
                                                                                                                               JACK E. ELLIS, DONNA E.
                                                                                                                               FARRIS, WILLIAM “BILL” J.             Hon. Eric L. Clay
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               GRASHA, ROSA L. HOLLIDAY,             Hon. Denise Page Hood
                                                                                                                               DIANA L. KETOLA, JON “JACK”           Hon. Gordon J. Quist
                                                                                                                               G. LASALLE, RICHARD “DICK”
                                                                                                                               W. LONG, LORENZO RIVERA
                                                                                                                               and RASHIDA H. TLAIB,
                                                                                                                                                                     MICHIGAN SENATORS’ BRIEF
                                                                                                                                         Plaintiffs,                 IN SUPPORT OF MOTION TO
                                                                                                                                                                     INTERVENE
                                                                                                                               v.

                                                                                                                               JOCELYN BENSON, in her official
                                                                                                                               Capacity as Michigan
                                                                                                                               Secretary of State,

                                                                                                                                         Defendant.




                                                                                                                                                                 i
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                                                    PageID.7701           Page 5 of
                                     33


                                                                                                                                                                         TABLE OF CONTENTS
                                                                                                                               TABLE OF AUTHORITIES ................................................................................... iii
                                                                                                                               CONCISE STATEMENT OF THE ISSUE PRESENTED ......................................vi
                                                                                                                               CONTROLLING OR MOST APPROPRIATE AUTHORITY ............................. vii
                                                                                                                               I.      INTRODUCTION ..............................................................................................1
                                                                                                                               II.     BACKGROUND ................................................................................................4
                                                                                                                               III. ARGUMENT .....................................................................................................5
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                    A. The Michigan Senators Are Entitled To Intervene As A Matter Of Right. ....6
                                                                                                                                      1.      The Michigan Senators’ Motion to Intervene Is Timely. .........................8
                                                                                                                                      2.      The Michigan Senators Have A Sufficient Interest Which May Be
                                                                                                                                              Impaired by the Disposition of this Case. ...............................................10
                                                                                                                                      3.      No Current Party Adequately Represents the Michigan Senators’
                                                                                                                                              Interests. ..................................................................................................16
                                                                                                                                    B. If The Michigan Senators Are Not Granted Intervention As A Matter Of
                                                                                                                                       Right, They Are Entitled To Permissive Intervention. ..................................20
                                                                                                                               IV. CONCLUSION ................................................................................................21




                                                                                                                                                                                            ii
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                                             PageID.7702          Page 6 of
                                     33


                                                                                                                                                                   TABLE OF AUTHORITIES

                                                                                                                                                                                                                                         Page(s)
                                                                                                                               CASES
                                                                                                                               Abbott v. Perez,
                                                                                                                                 138 S. Ct. 2305 (2018) ........................................................................................ 18

                                                                                                                               Appleton v. FDA,
                                                                                                                                 310 F. Supp. 2d 194 (D.D.C. 2004) ...................................................................... 7
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Arakaki v. Cayetano,
                                                                                                                                  324 F.3d 1078 (9th Cir. 2003) .............................................................................. 5

                                                                                                                               Bay Cty. Democratic Party v. Land,
                                                                                                                                 347 F. Supp. 2d 404 (E.D. Mich. 2004) ............................................................. 15

                                                                                                                               Benisek v. Lamone
                                                                                                                                 (Sup. Ct. #18-726) .......................................................................................... 3, 19

                                                                                                                               Bradley v. Milliken,
                                                                                                                                  828 F.2d 1186 (6th Cir. 1987) ............................................................................ 21

                                                                                                                               Brat v. Personhuballah,
                                                                                                                                  883 F.3d 475 (4th Cir. 2018) .............................................................................. 19

                                                                                                                               Common Cause v. Rucho
                                                                                                                                 (Sup. Ct. #18-422) .......................................................................................... 3, 19

                                                                                                                               Democratic Party of the U.S. v. Nat’l Conservative Political Action
                                                                                                                                 Comm.,
                                                                                                                                 578 F. Supp. 797 (E.D. Pa. 1983) ....................................................................... 15

                                                                                                                               Grubbs v. Norris,
                                                                                                                                 870 F.2d 343 (6th Cir. 1989) ......................................................................7, 8, 16

                                                                                                                               Grutter v. Bollinger,
                                                                                                                                 188 F.3d 394 (6th Cir. 1999) .............................................................................. 11

                                                                                                                               Harris v. Arizona. Indep. Redistricting Comm’n,
                                                                                                                                 136 S. Ct. 1301 (Oral Arg. Tr. 26:16-27:13) (Dec. 8, 2015).............................. 19




                                                                                                                                                                                        iii
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                                              PageID.7703          Page 7 of
                                     33


                                                                                                                               Jansen v. Cincinnati,
                                                                                                                                  904 F.2d 336 (6th Cir. 1990) ..................................................................... vii, 7, 8

                                                                                                                               McCormick v. United States,
                                                                                                                                 500 U.S. 257 (1991) ............................................................................................ 14

                                                                                                                               Meese v. Keene,
                                                                                                                                 481 U.S. 465 (1987) ............................................................................................ 14

                                                                                                                               Michigan State AFL-CIO v. Miller,
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                 103 F.3d 1240 (6th Cir. 1997) ........................................................... vii, 7, 11, 16

                                                                                                                               North Carolina v. N.C. Conf. of the NAACP,
                                                                                                                                 137 S. Ct. 1399 (2017) ........................................................................................ 19

                                                                                                                               Nuesse v. Camp,
                                                                                                                                 385 F.2d 694 (D.C. Cir. 1967) ....................................................................5, 6, 16

                                                                                                                               Owen v. Mulligan,
                                                                                                                                 640 F.2d 1130 (9th Cir. 1981) ............................................................................ 15

                                                                                                                               Purnell v. Akron,
                                                                                                                                 925 F.2d 941 (6th Cir. 1991) .............................................................................. 11

                                                                                                                               Reynolds v. Sims,
                                                                                                                                  377 U.S. 533 (1964) ............................................................................................ 13

                                                                                                                               Schulz v. Williams,
                                                                                                                                  44 F.3d 48 (2d Cir. 1994) ................................................................................... 15

                                                                                                                               Sixty-Seventh Minn. State Senate v. Beens,
                                                                                                                                  406 U.S. 187 (1972) ............................................................................................ 13

                                                                                                                               Smith v. Boyle,
                                                                                                                                 144 F.3d 1060 (7th Cir. 1998) ............................................................................ 15

                                                                                                                               Trbovich v. UMW,
                                                                                                                                  404 U.S. 528 (1972) ............................................................................................ 16

                                                                                                                               Triax Co. v. TRW, Inc.,
                                                                                                                                  724 F.2d 1224 (6th Cir. 1984) ....................................................................... vii, 7




                                                                                                                                                                                        iv
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                                                  PageID.7704           Page 8 of
                                     33


                                                                                                                               United States v. Detroit,
                                                                                                                                 712 F.3d 925 (6th Cir. 2013) .......................................................................... 8, 10

                                                                                                                               United States v. Michigan,
                                                                                                                                 424 F.3d 438 (6th Cir. 2005) .............................................................................. 14

                                                                                                                               United States v. Oregon,
                                                                                                                                 913 F.2d 576 (9th Cir. 1990), cert. denied, Makah Indian Tribe v.
                                                                                                                                 United States, 501 U.S. 1250 (1991) .................................................................... 7
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Wittman v. Personhuballah,
                                                                                                                                  136 S. Ct. 1732 (2016) ........................................................................................ 14

                                                                                                                               TREATISES
                                                                                                                               6 MOORE’S FEDERAL PRACTICE § 24.03[4][a] (3d ed.) ............................................ 17

                                                                                                                               RULES
                                                                                                                               Fed. R. Civ. P. 24(a)...................................................................... vii, 5, 6, 10, 11, 20

                                                                                                                               Fed R. Civ. P. 24(b) ............................................................................ vii, 5, 6, 20, 21

                                                                                                                               CONSTITUTIONAL PROVISIONS
                                                                                                                               Mich. Const. art. II, § 4 ............................................................................................ 12

                                                                                                                               Mich. Const. art. IV, § 1 ....................................................................................12, 18

                                                                                                                               Mich. Const. art. IV, § 2 ...................................................................................... 2, 11

                                                                                                                               U.S. Const. amend. I ........................................................................................... 4, 12

                                                                                                                               U.S. Const. amend. XIV ...................................................................................... 4, 12

                                                                                                                               STATUTES
                                                                                                                               42 U.S.C. § 1983 ........................................................................................................ 4

                                                                                                                               42 U.S.C. § 1988 ........................................................................................................ 4

                                                                                                                               Mich. Comp. Laws § 168.21 .................................................................................... 18

                                                                                                                               Mich. Comp. Laws § 4.261...................................................................................... 12


                                                                                                                                                                                           v
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                           PageID.7705   Page 9 of
                                     33


                                                                                                                                   CONCISE STATEMENT OF THE ISSUE PRESENTED

                                                                                                                               WHETHER THIS COURT SHOULD GRANT THE MICHIGAN
                                                                                                                               SENATORS’ MOTION TO INTERVENE AS A MATTER OF
                                                                                                                               RIGHT PURSUANT TO RULE 24(a)(2), OR IN THE
                                                                                                                               ALTERNATIVE, BY PERMISSIVE INTERVENTION UNDER
                                                                                                                               RULE 24(b).

                                                                                                                               Michigan Senators answer: Yes
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Plaintiffs answer: No

                                                                                                                               This Court should answer: Yes




                                                                                                                                                               vi
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                  PageID.7706   Page 10
                                    of 33


                                                                                                                                    CONTROLLING OR MOST APPROPRIATE AUTHORITY

                                                                                                                               Rules

                                                                                                                               Fed. R. Civ. P. 24(a)(2)

                                                                                                                               Fed R. Civ. P. 24(b)

                                                                                                                               Cases
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Jansen v. Cincinnati, 904 F.2d 336 (6th Cir. 1990)

                                                                                                                               Michigan State AFL-CIO v. Miller, 103 F.3d 1240 (6th Cir. 1997)

                                                                                                                               Triax Co. v. TRW, Inc., 724 F.2d 1224 (6th Cir. 1984)




                                                                                                                                                                       vii
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7707   Page 11
                                    of 33


                                                                                                                               I.    INTRODUCTION
                                                                                                                                     Although Michigan Senators Stamas and Horn1 contemplated intervening in

                                                                                                                               this lawsuit last year, this Court’s August 14, 2018 Order denying intervention by

                                                                                                                               members of the Michigan House of Representatives (the “House Intervenors”)

                                                                                                                               dissuaded the Michigan Senators from doing so at that time. Now though, it has
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               become clear that the House Intervenors correctly speculated that the newly elected

                                                                                                                               officials in Michigan’s executive branch would stop defending Michigan’s

                                                                                                                               redistricting plans following the January 2019 change in State administration,

                                                                                                                               leaving an adversarial void in this case. Newly inaugurated Secretary of State

                                                                                                                               Jocelyn Benson announced on January 17 that she will submit to a Consent Order,

                                                                                                                               apparently agreeing that certain congressional and state legislative districts are

                                                                                                                               unconstitutional, rather than defending Michigan law that has not been subject to

                                                                                                                               any adverse judicial ruling. Specifically, although no trial has occurred and no

                                                                                                                               court has deemed Michigan’s redistricting law unconstitutional, Secretary Benson

                                                                                                                               has apparently decided to take on the role of the judiciary and unilaterally declare

                                                                                                                               validly enacted laws unconstitutional.

                                                                                                                                     As the proposed House Intervenors predicted in their Motion to Intervene in

                                                                                                                               the summer of 2018, Secretary Benson’s election means Democrats now occupy

                                                                                                                               both sides of the case, as Plaintiffs and Defendant. The Sixth Circuit explained in


                                                                                                                                     1
                                                                                                                                         Hon. Lana Theis became a senator on January 1, 2019.



                                                                                                                                                                              1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                     PageID.7708    Page 12
                                    of 33


                                                                                                                               its August 30, 2018 Order, “If the new Secretary takes office in January 2019 and

                                                                                                                               decides not to further pursue the state’s defense of its apportionment schemes, the

                                                                                                                               district court will have to appoint someone to take the Secretary’s place.” That is

                                                                                                                               precisely what has occurred with Secretary Benson laying down her sword rather

                                                                                                                               than defending duly enacted Michigan law.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     According to published media reports, the framework for the forthcoming

                                                                                                                               settlement will involve the Michigan Legislature redrawing legislative districts and

                                                                                                                               would, contrary to Article IV, Section 2, of the Michigan Constitution,2 require the

                                                                                                                               Michigan Senators to seek re-election in 2020, rather than 2022.3              It is

                                                                                                                               disconcerting in the litigation context that Secretary Benson now apparently plans

                                                                                                                               to—before a trial or court order—unilaterally declare laws unconstitutional.

                                                                                                                               Although the Michigan Senators understand why this Court determined in August

                                                                                                                               2018 that a motion to intervene was premature, Secretary Benson’s Response to

                                                                                                                               Motion for Stay regarding settlement ripens the issue and necessitates the




                                                                                                                                     2
                                                                                                                                       Article IV, Section 2, states, “The senate shall consist of 38 members to be
                                                                                                                               elected from single member districts at the same election as the governor for four-
                                                                                                                               year terms concurrent with the term of office of the governor.”
                                                                                                                                     3
                                                                                                                                        Jonathan Oosting, Michigan Gerrymandering Settlement Focused on
                                                                                                                               Redrawing Specific Political Districts, DET. NEWS (Jan. 20, 2019, 12:54 PM),
                                                                                                                               https://www.detroitnews.com/story/news/local/michigan/2019/01/20/michigan-
                                                                                                                               gerrymandering-deal-focused-redrawing-specific-districts/2631237002/.


                                                                                                                                                                        2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                     PageID.7709    Page 13
                                    of 33


                                                                                                                               Michigan Senators’ involvement to ensure their interests, and those of the State,

                                                                                                                               are appropriately protected.

                                                                                                                                     The apparent rush to a Consent Order by Plaintiffs and Secretary Benson

                                                                                                                               may be prompted by the United States Supreme Court’s January 4, 2018

                                                                                                                               announcement that, in March 2019, it will consider dispositive issues associated
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               with gerrymandering claims in Common Cause v. Rucho (Sup. Ct. #18-422) and

                                                                                                                               Benisek v. Lamone (Sup. Ct. #18-726). The specific dispositive gerrymandering

                                                                                                                               issues common to both Rucho and Benisek are the same dispositive issues currently

                                                                                                                               before the Court in the instant case; namely, whether redistricting disputes are

                                                                                                                               justiciable and, if so, what standards must be applied to resolve such disputes. So,

                                                                                                                               it is conceivable that any agreements between Plaintiffs and the Secretary will be

                                                                                                                               rendered moot in a few months.

                                                                                                                                     This Court should grant the Michigan Senators’ Motion to Intervene

                                                                                                                               because: (1) although the Michigan Senators heeded this Court’s direction that

                                                                                                                               intervention was premature and trial is now approaching, the Michigan Senators’

                                                                                                                               intervention is timely because circumstances have changed in light of Secretary of

                                                                                                                               State Jocelyn Benson indicating in her recent Response to the Motion for Stay that

                                                                                                                               she would cease defending duly enacted Michigan law; (2) as the Sixth Circuit has

                                                                                                                               explained in this case, the Michigan Senators have a distinct interest in protecting

                                                                                                                               “the relationship between constituent and representative”; (3) absent intervention,



                                                                                                                                                                        3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                      PageID.7710    Page 14
                                    of 33


                                                                                                                               the Michigan Senators’ ability to protect their unique interests and those of the

                                                                                                                               State will be impaired, particularly in light of the announced impending settlement;

                                                                                                                               and (4) the present parties do not adequately represent the proposed intervenors’

                                                                                                                               interests, with the new Secretary of State choosing partisanship over state law.

                                                                                                                               II.   BACKGROUND
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     On December 22, 2017, the League of Women Voters of Michigan and other

                                                                                                                               named individuals (collectively, “Plaintiffs”) filed a two-count Complaint for

                                                                                                                               Declaratory and Injunctive Relief. (ECF No. 1). Plaintiffs’ Complaint asserts that

                                                                                                                               the current congressional and state legislative apportionment plans (“Current

                                                                                                                               Apportionment Plans”) are unconstitutional pursuant to 42 U.S.C. § 1983, § 1988,

                                                                                                                               and the First and Fourteenth Amendments to the United States Constitution.

                                                                                                                                     Plaintiffs contend that, by continuing to implement the Current

                                                                                                                               Apportionment Plans, Secretary Benson has impermissibly discriminated against

                                                                                                                               Plaintiffs as an identifiable political group (likely Democratic voters). Plaintiffs

                                                                                                                               assert that Defendant’s actions violate the Fourteenth Amendment’s Equal

                                                                                                                               Protection Clause, and unreasonably burdened Plaintiffs’ right to express their

                                                                                                                               political views and associate with the political party of their choice in

                                                                                                                               contravention of the First Amendment.           Plaintiffs seek to enjoin further

                                                                                                                               implementation of the Current Apportionment Plans in the 2020 congressional and

                                                                                                                               state legislative elections. See Pls’ Resp. to Motion for Stay, at 2 (ECF No. 15).



                                                                                                                                                                         4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7711      Page 15
                                    of 33


                                                                                                                               III.   ARGUMENT

                                                                                                                                      The Michigan Senators seek intervention in this action under the Federal

                                                                                                                               Rules of Civil Procedure, Rule 24(a)(2), or, alternatively, Rule 24(b)(1). Rule

                                                                                                                               24(a)(2) and (b)(1) state in relevant part:

                                                                                                                                            (a) Intervention of Right. On timely motion, the court
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                            must permit anyone to intervene who: . . . (2) claims an
                                                                                                                                            interest relating to the property or transaction that is the
                                                                                                                                            subject of the action and is so situated that disposing of
                                                                                                                                            the action may as a practical matter impair or impede the
                                                                                                                                            movant’s ability to protect its interest, unless existing
                                                                                                                                            parties adequately represented that interest.

                                                                                                                                            (b) Permissive Intervention. (1) On timely motion, the
                                                                                                                                            court may permit anyone to intervene who: . . . (B) has a
                                                                                                                                            claim or defense that shares with the main action a
                                                                                                                                            common question of law or fact.

                                                                                                                                      “Rule 24 traditionally receives liberal construction in favor of applicants for

                                                                                                                               intervention.” Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th Cir. 2003). Further,

                                                                                                                               in a unique case like this in which Plaintiffs seek extraordinary relief and the

                                                                                                                               Defendant has changed as a result of the 2018 election, Rule 24 need not be

                                                                                                                               literally applied. See Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967) (stating

                                                                                                                               that the Rule is “obviously tailored to fit ordinary civil litigation, these provisions

                                                                                                                               [of Rule 24] require other than literal application in atypical cases.”). In Nuesse,

                                                                                                                               the Court stated:

                                                                                                                                      We know from the recent amendments to the civil rules that in the
                                                                                                                                      intervention area, the ‘interest’ test is primarily a practical guide to
                                                                                                                                      disposing of lawsuits by involving as many apparently concerned


                                                                                                                                                                             5
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                        PageID.7712     Page 16
                                    of 33


                                                                                                                                     persons as is compatible with efficiency and due process. 385 F2d at
                                                                                                                                     700.

                                                                                                                                     The Michigan Senators’ intervention will promote and ensure the

                                                                                                                               presentation of complete and proper evidence and legal arguments in this matter.

                                                                                                                               Their participation will assist this Court in lending finality to the adjudication of

                                                                                                                               the merits of this lawsuit in a manner that ensures due process related to the
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               reapportionment plans that the Michigan Legislature adopted in 2011.

                                                                                                                               Accordingly, the Michigan Senators should be permitted to intervene as

                                                                                                                               Defendants.

                                                                                                                                     A.      THE MICHIGAN SENATORS ARE                            ENTITLED         TO
                                                                                                                                             INTERVENE AS A MATTER OF RIGHT.

                                                                                                                                     Pursuant to Federal Rules of Civil Procedure, Rule 24(a)(2), intervention as

                                                                                                                               a matter of right is appropriate when, upon timely motion, a party “[c]laims an

                                                                                                                               interest relating to the property or transaction that is the subject of the actions, and

                                                                                                                               is so situated that disposing of the action may as a practical matter impair or

                                                                                                                               impede the movant’s ability to protect its interest, unless existing parties

                                                                                                                               adequately represent that interest.” Commenting on this requirement of Rule 24,

                                                                                                                               the court in Nuesse stated:

                                                                                                                                     The changes wrought in Rule 24(a) have repudiated that narrow
                                                                                                                                     approach in general . . . . This alternative is obviously designed to
                                                                                                                                     liberalize the right to intervene in Federal actions. Interestingly, an
                                                                                                                                     earlier draft would have required that judgment ‘substantially’ impair
                                                                                                                                     or impede the interest, but that higher barrier was deleted in the course
                                                                                                                                     of approving the amendment. 385 F.2d at 701.


                                                                                                                                                                          6
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                      PageID.7713    Page 17
                                    of 33


                                                                                                                                     The United States Court of Appeals for the Sixth Circuit has recognized a

                                                                                                                               “rather expansive notion of the interest sufficient to invoke intervention of right.”

                                                                                                                               Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1245 (6th Cir. 1997). “As a

                                                                                                                               general rule, a person cannot be deprived of his or her legal rights in a proceeding

                                                                                                                               to which such a person is neither a party nor summoned to appear in the legal
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               proceeding.” Jansen v. Cincinnati, 904 F.2d 336, 340 (6th Cir. 1990). Therefore,

                                                                                                                               “the need to settle claims among a disparate group of affected persons militates in

                                                                                                                               favor of intervention.” Id.

                                                                                                                                     The Court of Appeals for the Sixth Circuit has developed a four-factor test to

                                                                                                                               determine whether a party should be granted intervention as of right. See Triax

                                                                                                                               Co. v. TRW, Inc., 724 F.2d 1224, 1227 (6th Cir. 1984); see also Grubbs v. Norris,

                                                                                                                               870 F.2d 343, 345 (6th Cir. 1989); Appleton v. FDA, 310 F. Supp. 2d 194, 196

                                                                                                                               (D.D.C. 2004). These rules are to be “construed broadly in favor of potential

                                                                                                                               intervenors.” Michigan State AFL-CIO, 103 F.3d at 1246; see also United States v.

                                                                                                                               Oregon, 913 F.2d 576, 587 (9th Cir. 1990), cert. denied, Makah Indian Tribe v.

                                                                                                                               United States, 501 U.S. 1250 (1991)).

                                                                                                                                     Granting a motion for intervention of right is appropriate upon a showing

                                                                                                                               that: (1) the application for intervention is timely; (2) the applicant has a

                                                                                                                               substantial, legal interest in the subject matter of the pending litigation; (3) the




                                                                                                                                                                        7
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                        PageID.7714     Page 18
                                    of 33


                                                                                                                               applicant’s ability to protect that interest is impaired; and (4) the present parties do

                                                                                                                               not adequately represent the applicant’s interest. Grubbs, 870 F.2d at 345.

                                                                                                                                     Michigan Senators readily meet each of the four criteria. They should be

                                                                                                                               permitted to intervene in this matter.

                                                                                                                                            1.     The Michigan Senators’ Motion to Intervene Is Timely.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     The timeliness of a motion to intervene “should be evaluated in the context

                                                                                                                               of all relevant circumstances.” Jansen, 904 F.2d at 340 (citing Bradley v. Milliken,

                                                                                                                               828 F.2d 1186, 1191 (6th Cir. 1987)). The Sixth Circuit has outlined five factors

                                                                                                                               to be considered when assessing the timeliness of a motion to intervene: (1) the

                                                                                                                               stage of the proceeding; (2) the purpose of intervention; (3) the length of time

                                                                                                                               between when the proposed intervenor knew or should have known of his interest

                                                                                                                               and moved to intervene; (4) the prejudice to the original parties caused by the

                                                                                                                               proposed intervenor’s failure to promptly intervene after he knew or reasonably

                                                                                                                               should have known of his interest; and (5) the existence of unusual circumstances

                                                                                                                               militating in favor or against intervention. Jansen, 904 F.2d at 340 (citing Grubbs,

                                                                                                                               870 F.2d at 345). In this instance, the Michigan Senators satisfy all five factors.

                                                                                                                                     “The mere passage of time—even 30 years—is not particularly important”

                                                                                                                               when considering timeliness; instead, the “proper focus is on the stage of the

                                                                                                                               proceedings and the nature of the case.” United States v. Detroit, 712 F.3d 925,

                                                                                                                               931 (6th Cir. 2013). At this stage in the proceeding, trial has not yet occurred and



                                                                                                                                                                          8
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                               PageID.7715      Page 19
                                    of 33


                                                                                                                               the Michigan Senators are prepared to fully participate both in trial and settlement

                                                                                                                               discussions without the need to adjust the schedule or otherwise delay

                                                                                                                               proceedings.4

                                                                                                                                      The Michigan Senators’ need to intervene in this case arose just several days

                                                                                                                               ago when they learned that Secretary Benson apparently decided to stop defending
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               duly enacted State laws. The Michigan Senators learned of Secretary Benson’s

                                                                                                                               secret settlement negotiations when they were reported in the Gongwer News

                                                                                                                               Service at 5:50 p.m. on January 17, 2019, and in other media outlets. See “Benson

                                                                                                                               Files Brief Saying She Is Seeking Settlement In Redistricting Case” attached as

                                                                                                                               Exhibit 2. Until that point, the Michigan Senators expected that Secretary Benson,

                                                                                                                               like her predecessor, would uphold and defend duly enacted Michigan law,

                                                                                                                               including the redistricting plan that the United States District Court in Washington,

                                                                                                                               D.C. approved with Attorney General Eric Holder’s consent.

                                                                                                                                      The Michigan Senators had been respecting the letter of this Court’s August

                                                                                                                               14, 2018 Order regarding the House Intervenor’s initial motion to intervene;

                                                                                                                               however, upon learning of Secretary Benson’s positional change, the Michigan

                                                                                                                               Senators realized that their interests and those of the State in the case would be

                                                                                                                               adversely impacted without their participation, and immediately prepared and filed
                                                                                                                                      4
                                                                                                                                         However, the Senators agree with the Intervening Parties that an Order Staying this
                                                                                                                               matter until the United States Supreme Court has an opportunity to rule on the dispositive issues
                                                                                                                               (quite possibility by June of this year) will not cause harm to any party and will, in fact, most
                                                                                                                               likely result in savings of time, money and judicial resources.



                                                                                                                                                                              9
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7716    Page 20
                                    of 33


                                                                                                                               the instant motion. While the Michigan Senators knew of their interests and those

                                                                                                                               of the State in the case last year, those interests were being properly defended by

                                                                                                                               Secretary Benson’s predecessor. Last week that changed, and now the Michigan

                                                                                                                               Senators are filing this timely motion to intervene to defend duly enacted State

                                                                                                                               laws, to protect their constitutionally established four-year terms of office, and to
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               prevent a special election for the Senate in 2020.

                                                                                                                                     The prejudice inquiry is related to timeliness, as the “analysis must be

                                                                                                                               limited to the prejudice caused by the untimeliness, not the intervention itself.”

                                                                                                                               See Detroit, 712 F.3d at 933. Plaintiffs seek to overturn a validly enacted law and

                                                                                                                               enjoin both congressional and state legislative members from seeking reelection in

                                                                                                                               the districts they currently represent. These apportionment plans have been in

                                                                                                                               effect since 2011 and relied upon for multiple election cycles. Allowing the

                                                                                                                               Michigan Senators to intervene as Defendants will not prejudice any other parties

                                                                                                                               and will not result in undue delay to any of the currently named parties. In fact, the

                                                                                                                               Michigan Senators’ intervention will allow them to assert their defenses without

                                                                                                                               any delay or disruption to the litigation. For all these reasons, Michigan Senators’

                                                                                                                               Motion is timely.

                                                                                                                                            2.     The Michigan Senators Have A Sufficient Interest Which May
                                                                                                                                                   Be Impaired by the Disposition of this Case.

                                                                                                                                     The second and third requirements under Rule 24(a) are that the Michigan

                                                                                                                               Senators must have an interest in the litigation and that the disposition of this suit

                                                                                                                                                                        10
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7717     Page 21
                                    of 33


                                                                                                                               will impair those interests.      “To satisfy [the impairment] element of the

                                                                                                                               intervention test, a would-be intervenor must show only that impairment of its

                                                                                                                               substantial legal interest is possible if intervention is denied.     This burden is

                                                                                                                               minimal.” Michigan State AFL-CIO, 103 F.3d at 1247. The Sixth Circuit “has

                                                                                                                               opted for a rather expansive notion of the interest sufficient to invoke intervention
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               of right.” Id. at 1245. The Michigan Senators are not required to show “that

                                                                                                                               impairment will inevitably ensue from an unfavorable disposition; the would-be

                                                                                                                               intervenors need only show that the disposition may impair or impede their ability

                                                                                                                               to protect their interest.” Purnell v. Akron, 925 F.2d 941, 948 (6th Cir. 1991)

                                                                                                                               (emphasis in original) (internal quotations and modifications omitted). Even so-

                                                                                                                               called “close cases should be resolved in favor of recognizing an interest under

                                                                                                                               Rule 24(a).” Grutter v. Bollinger, 188 F.3d 394, 398 (6th Cir., 1999) (citing

                                                                                                                               Michigan State AFL-CIO, 103 F.3d at 1245).

                                                                                                                                     The Michigan Senators stand to be irrevocably harmed by the invalidation of

                                                                                                                               the duly enacted congressional and state legislative apportionment plans.

                                                                                                                               Established Supreme Court precedent makes clear that the Michigan Senators have

                                                                                                                               significant, particularized interests in this litigation because: (1) Plaintiffs seek a

                                                                                                                               court order regulating the Michigan Senators’ official conduct; (2) a settlement that

                                                                                                                               requires an election and terms of office contrary to Article IV, Section 2, of the

                                                                                                                               Michigan Constitution causes an undue burden on the Michigan Senators and their



                                                                                                                                                                         11
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                                PageID.7718      Page 22
                                    of 33


                                                                                                                               constituents;5 (3) the Michigan Senators have an interest in protecting the

                                                                                                                               relationship between constituent and representative; and (4) the Michigan Senators

                                                                                                                               will be forced to expend significant public funds and resources to have the

                                                                                                                               Legislature engage the necessary processes to comply with any remedial order.

                                                                                                                               None of these interests may be deemed a property interest and the Michigan
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Senators explicitly state that they are not claiming a property interest in their

                                                                                                                               elected positions.

                                                                                                                                      This matter concerns the congressional and state legislative districting plans

                                                                                                                               enacted and implemented by the Michigan Legislature, which allegedly violate the

                                                                                                                               First and Fourteenth Amendments of the United States Constitution. (See Compl.

                                                                                                                               at ¶1). The Michigan Senate is one of two legislative bodies bestowed with the

                                                                                                                               constitutional obligation to prepare and enact legislation “to regulate the time,

                                                                                                                               place and manner” of elections. Mich. Const. art. II, § 4; see also Mich. Const. art.

                                                                                                                               IV, § 1 (vesting the general legislative power with the Legislature); Mich. Comp.

                                                                                                                               Laws § 4.261 (setting out the authority and procedure for conducting

                                                                                                                               reapportionment).




                                                                                                                                      5
                                                                                                                                         See, e.g., Declaration of Senator Ken Horn in Support of Motion to Intervene, attached
                                                                                                                               as Exhibit 5 (“The media accounts assert that there may be a special election for the State Senate
                                                                                                                               in 2020 even though, pursuant to Michigan’s Constitution, Senators are elected for four-year
                                                                                                                               terms concurrent with the term of office of the Governor. The current Senate terms do not expire
                                                                                                                               until the end of 2022.”).



                                                                                                                                                                              12
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                        PageID.7719    Page 23
                                    of 33


                                                                                                                                      The Michigan Senators would be required to play an integral part in drawing

                                                                                                                               and enacting the remedial plans required to comply with any order of this Court or

                                                                                                                               settlement agreement. (See id. at ¶18). Indeed, Plaintiffs request, inter alia, that

                                                                                                                               the Court “declare Michigan’s Current Apportionment Plan unconstitutional and

                                                                                                                               invalid” and “in the absence of a state law establishing a constitutional
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               apportionment plan adopted by the Legislature,” the Court should do so. (Id. at 33

                                                                                                                               ¶¶ (b), (d)).

                                                                                                                                      Apportionment “is primarily a matter for legislative consideration and

                                                                                                                               determination and . . . judicial relief becomes appropriate only when a legislature

                                                                                                                               fails to reapportion . . . .” Reynolds v. Sims, 377 U.S. 533, 586 (1964). Therefore,

                                                                                                                               the Michigan Legislature would be directly impacted by any order or settlement

                                                                                                                               agreement requiring a modification or redrawing of the Current Apportionment

                                                                                                                               Plan. The Michigan Senators thus have a sufficient interest in the subject matter of

                                                                                                                               this litigation that is materially distinguishable from the generalized interest shared

                                                                                                                               by all citizens. See Sixty-Seventh Minn. State Senate v. Beens, 406 U.S. 187, 194

                                                                                                                               (1972) (recognizing that state legislators have the right to intervene because the

                                                                                                                               State Legislature would be directly affected by a district court’s orders.).

                                                                                                                                      As the Sixth Circuit recognized in its August 30, 2018 Order in this case, the

                                                                                                                               Court need not decide whether these interests amount to “substantial legal

                                                                                                                               interest[s]” to entitle them to intervention of right, United States v. Michigan, 424



                                                                                                                                                                         13
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                      PageID.7720   Page 24
                                    of 33


                                                                                                                               F.3d 438, 443 (6th Cir. 2005); it is enough to say that the Michigan Senators’

                                                                                                                               interests differ from those of the Secretary and the citizens of Michigan.

                                                                                                                                     The Secretary seeks to “provid[e] fair and smooth administration of

                                                                                                                               elections” and “protect[] the current apportionment plan and other governmental

                                                                                                                               actions from charges of unconstitutionality.” As the Sixth Circuit explained, “[t]he
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               contours of Michigan’s district maps do not affect [the Secretary] directly—she

                                                                                                                               just ensures the maps are administered fairly and accurately.” In contrast, the

                                                                                                                               contours of the maps affect the Michigan Senators directly and substantially by

                                                                                                                               determining which constituents the Michigan Senators represent in the legislature.

                                                                                                                                     The Michigan Senators’ interests are unique because, as elected

                                                                                                                               representatives, the Michigan Senators “[s]erv[e] constituents and support[]

                                                                                                                               legislation that will benefit the district and individuals and groups therein.”

                                                                                                                               McCormick v. United States, 500 U.S. 257, 272 (1991). The citizens of Michigan

                                                                                                                               do not share that representative interest.

                                                                                                                                     The Michigan Senators’ or their successors’ interest in their reelection

                                                                                                                               chances further highlights the need for intervention. This type of interest has been

                                                                                                                               long noted in the context of Article III standing. See Wittman v. Personhuballah,

                                                                                                                               136 S. Ct. 1732 (2016) (evidence of impairment of reelection prospects can

                                                                                                                               constitute an Article III injury for standing purposes); Meese v. Keene, 481 U.S.

                                                                                                                               465, 475 (1987); Bay Cty. Democratic Party v. Land, 347 F. Supp. 2d 404, 423



                                                                                                                                                                            14
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7721    Page 25
                                    of 33


                                                                                                                               (E.D. Mich. 2004) (diminishment of political power is sufficient for the purposes

                                                                                                                               of standing); see also Smith v. Boyle, 144 F.3d 1060, 1061-63 (7th Cir. 1998);

                                                                                                                               Schulz v. Williams, 44 F.3d 48, 53 (2d Cir. 1994) (Conservative Party official had

                                                                                                                               standing to challenge the ballot position of an opponent); Owen v. Mulligan, 640

                                                                                                                               F.2d 1130, 1132-33 (9th Cir. 1981) (holding that the “potential loss of an election”
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               is an injury in fact); Democratic Party of the U.S. v. National Conservative

                                                                                                                               Political Action Comm., 578 F. Supp. 797, 810 (E.D. Pa. 1983) (three-judge panel),

                                                                                                                               aff’d in part and rev’d in part on other grounds sub nom. Fed. Election Comm'n v.

                                                                                                                               Nat'l Conservative Political Action Comm., 470 U.S. 480, 489-90 (1985).

                                                                                                                                     As stated by Senator Theis in her Declaration (Exhibit 3), “I have been

                                                                                                                               advised that this Court denied a Motion to Dismiss the Senate from this case even

                                                                                                                               though Senate elections will not occur until after the next redistricting plan is

                                                                                                                               adopted, in part, because the possibility of a special election in 2020 for at least

                                                                                                                               some State Senators has not been ruled out as potential relief.” If a special election

                                                                                                                               is called for the Michigan Senate in 2020, two years before the newly elected

                                                                                                                               Senators’ terms are up, Senators will have to spend additional campaign funds to

                                                                                                                               run for a position for which they have been duly elected and in which they are

                                                                                                                               serving.

                                                                                                                                     Additionally, if a Court order or settlement agreement provides for

                                                                                                                               redrawing legislative districts, the Michigan Senators would be required to expend



                                                                                                                                                                        15
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                      PageID.7722     Page 26
                                    of 33


                                                                                                                               significant legislative funds and resources toward the extraordinary costs of

                                                                                                                               developing apportionment plans, potentially requiring additional unscheduled

                                                                                                                               session days on the legislative calendar. Expenses involved with redistricting

                                                                                                                               include, but are not limited to, acquiring the software and databases necessary to

                                                                                                                               process and map statewide data, engaging numerous skilled personnel and
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               consultants, holding several fully-staffed public hearings, and opportunity costs.

                                                                                                                                            3.    No Current Party Adequately Represents the Michigan
                                                                                                                                                  Senators’ Interests.

                                                                                                                                     The fourth factor in the intervention analysis is whether the “present parties .

                                                                                                                               . . adequately represent the applicant’s interest.”     Grubbs, 870 F.2d at 345.

                                                                                                                               Michigan Senators need only prove that the “representation of [their] interest may

                                                                                                                               be inadequate.” Trbovich v. UMW, 404 U.S. 528, 538, n.10 (1972) (emphasis

                                                                                                                               added); Michigan State AFL-CIO, 103 F.3d at 1247 (quoting and citing Linton v.

                                                                                                                               Comm’r of Health & Env’t, 973 F.2d 1311 (6th Cir. 1992)). In Nuesse, supra, the

                                                                                                                               court set forth the controlling rules concerning the question of adequacy of

                                                                                                                               representation by existing parties, stating, “[I]t underscores both the burden on

                                                                                                                               those opposing intervention to show the adequacy of the existing representation

                                                                                                                               and the need for a liberal application in favor of permitting intervention.” 385 F.2d

                                                                                                                               at 702.

                                                                                                                                     In his Declaration (Exhibit 4), Senator Jim Stamas emphasized                  the

                                                                                                                               difference between the legal defense provided by Secretary Johnson and Secretary


                                                                                                                                                                        16
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7723    Page 27
                                    of 33


                                                                                                                               Benson: “Secretary of State Ruth Johnson, through Special Assistants Attorney

                                                                                                                               General, vigorously defended the redistricting plans while she held that office.

                                                                                                                               However, newly elected Secretary of State Jocelyn Benson recently obtained other

                                                                                                                               counsel who have filed a pleading indicating that negotiations have commenced on

                                                                                                                               a proposed Consent Decree, thereby indicating that, unlike her predecessor, she
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               will not adequately defend these duly enacted state laws.”

                                                                                                                                     Unlike when former Secretary of State Ruth Johnson vigorously defended

                                                                                                                               the reapportionment plans, the Michigan Senators’ interests are not adequately and

                                                                                                                               fairly represented by any existing party to this action. “It has been said that, given

                                                                                                                               this standard, the applicant should be treated as the best judge of whether the

                                                                                                                               existing parties adequately represent his or her interests, and that any doubt

                                                                                                                               regarding adequacy of representation should be resolved in favor of the proposed

                                                                                                                               intervenors.” 6 MOORE’S FEDERAL PRACTICE § 24.03[4][a], at 24-42 (3d ed.)

                                                                                                                               (footnote omitted). Here, the Michigan Senators’ unique interest in defending a

                                                                                                                               validly enacted law and the legislative process is directly adverse to Plaintiffs’

                                                                                                                               interests and different from that of Secretary Benson, whose office lacks the ability

                                                                                                                               to enact new legislation.

                                                                                                                                     The interest of the Michigan Senators is to defend a validly enacted law of

                                                                                                                               the Michigan Legislature while ensuring that the Court affords due deference—

                                                                                                                               including a presumption of good faith afforded to all legislative enactments—to the



                                                                                                                                                                        17
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7724     Page 28
                                    of 33


                                                                                                                               Legislature. See Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018). If this Court were

                                                                                                                               to order any remedy or if the current parties settle the lawsuit, the laws at issue

                                                                                                                               cannot simply be abandoned. Federal law would require the Legislature to act and

                                                                                                                               attempt to devise a remedy in accordance with any settlement or order. This would

                                                                                                                               require the significant expenditure of public funds and resources.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                     The Michigan Senators also have an interest—and are required to play an

                                                                                                                               integral role—in the redrawing the congressional and state legislative districts, if

                                                                                                                               required by settlement or order. Indeed, Plaintiffs request that the Court, inter alia,

                                                                                                                               “[i]n the absence of a state law establishing a constitutional apportionment plan

                                                                                                                               adopted by the Legislature . . . in a timely fashion, establish legislative and

                                                                                                                               congressional apportionment plans that meet the requirements of the U.S.

                                                                                                                               Constitution and other applicable law.” (Compl. at 33 ¶d).

                                                                                                                                     Secretary Benson cannot represent the interest of Michigan Senators in

                                                                                                                               establishing a new court-ordered plan as a matter of law, as the power to enact

                                                                                                                               laws and exercise legislative authority is outside the Secretary’s constitutional

                                                                                                                               duties. See Mich. Const. art. 4, § 1. The interest of the Secretary of State is merely

                                                                                                                               that of the chief elections officer of the state. See MCL §§ 168.21.

                                                                                                                                     Additionally, as the proposed House Intervenors predicted, Secretary

                                                                                                                               Benson’s interests may lie elsewhere, rather than in defending the 2011




                                                                                                                                                                         18
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7725    Page 29
                                    of 33


                                                                                                                               apportionment plans.6     The Michigan Senators possess significantly different

                                                                                                                               authority and strategic interests than those of the Secretary of State. Compare,

                                                                                                                               e.g., Def.’s Answer ¶¶ 17, 42, 47, 49, with the Michigan Senators’ Answer ¶¶ 17,

                                                                                                                               42, 47, 48, 49, 50 (denying that there is ever such a thing as a “wasted” vote and

                                                                                                                               that the so-called efficiency gap supports an inference of partisan gerrymandering).
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Additionally, the Michigan Senators differ from Secretary Benson in pleading

                                                                                                                               affirmative defenses. The Michigan Senators contend that there are no judicially

                                                                                                                               manageable standards to evaluate Plaintiffs’ claims and, therefore, this Court

                                                                                                                               should dismiss Plaintiffs’ claims as non-justiciable. Proposed Answer Aff. Def. ¶

                                                                                                                               7. This argument is particularly relevant now that the United States Supreme

                                                                                                                               Court will consider this exact issue in Common Cause v. Rucho (Sup. Ct. #18-422)

                                                                                                                               and Benisek v. Lamone (Sup. Ct. #18-726).

                                                                                                                                     The Michigan Senators have a substantial interest in defending the Current

                                                                                                                               Apportionment Plan that is not possessed by any currently named party.

                                                                                                                                     6
                                                                                                                                         The proposed House Intervenors cited Harris v. Arizona. Indep.
                                                                                                                               Redistricting Comm’n, 136 S. Ct. 1301 (Oral Arg. Tr. 26:16-27:13) (Dec. 8, 2015)
                                                                                                                               (a newly elected Attorney General of Arizona declined to defend a map which his
                                                                                                                               predecessor had defended); Brat v. Personhuballah, 883 F.3d 475, 478 (4th Cir.
                                                                                                                               2018) (Commonwealth of Virginia refused to defend the lawsuit on appeal after a
                                                                                                                               change in partisan control of the Attorney General’s Office so that the
                                                                                                                               responsibility was left to legislative intervenors); North Carolina v. N.C. Conf. of
                                                                                                                               the NAACP, 137 S. Ct. 1399 (2017) (statement of Chief Justice Roberts respecting
                                                                                                                               denial of certiorari disclaiming any opinion on the merits) (noting the actions of the
                                                                                                                               newly elected Governor and Attorney General moving to dismiss a case that was
                                                                                                                               already before the Supreme Court on a petition for writ of certiorari).


                                                                                                                                                                        19
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                        PageID.7726     Page 30
                                    of 33


                                                                                                                               Furthermore, the Michigan Senators’ interests in intervention are materially

                                                                                                                               distinguishable from the generalized interests in this litigation shared by all citizens

                                                                                                                               of Michigan. While all citizens may have an interest in participating in the 2020

                                                                                                                               election, the Michigan Senators uniquely stand to have their official conduct

                                                                                                                               regulated, their or their successors’ re-election efforts hindered and made costlier,
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               and their administration of legislative funds and resources superintended. In sum,

                                                                                                                               the interests of the Michigan Senators in the adjudication and disposition of this

                                                                                                                               matter are both sufficient and exclusive.        The Michigan Senators should be

                                                                                                                               permitted to intervene accordingly pursuant to Federal Rule of Civil Procedure

                                                                                                                               24(a)(2).

                                                                                                                                     B.     IF THE MICHIGAN SENATORS ARE NOT GRANTED
                                                                                                                                            INTERVENTION AS A MATTER OF RIGHT, THEY ARE
                                                                                                                                            ENTITLED TO PERMISSIVE INTERVENTION.

                                                                                                                                     Even if this Court determines that the Michigan Senators are not permitted

                                                                                                                               to intervene in this lawsuit as a matter of right, they should be granted permissive

                                                                                                                               intervention pursuant to Federal Rule of Civil Procedure 24(b). This Rule provides

                                                                                                                               for permissive intervention where a party timely files a motion and “has a claim or

                                                                                                                               defense that shares with the main action a common question of law or fact.” Fed.

                                                                                                                               R. Civ. P. 24(b)(1)(B).

                                                                                                                                     Intervention under Rule 24(b) is a “discretionary power” left to the judgment

                                                                                                                               of the district court. Bradley v. Milliken, 828 F.2d 1186, 1193 (6th Cir. 1987). In

                                                                                                                               exercising its broad discretion under this Rule, the Court must consider whether

                                                                                                                                                                         20
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                       PageID.7727     Page 31
                                    of 33


                                                                                                                               intervention will unduly delay or prejudice the adjudication of the original parties’

                                                                                                                               rights. Fed. R. Civ. P. 24(b)(3).

                                                                                                                                     For the reasons outlined above, the Michigan Senators have established their

                                                                                                                               right to permissively intervene in this matter. The Michigan Senators have filed

                                                                                                                               their Motion before trial and have already been subject to third-party discovery.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                               Including the Senators as intervenors will not cause any delay or prejudice on the

                                                                                                                               current parties. Furthermore, the Michigan Senators possess claims and defenses

                                                                                                                               related to the Current Apportionment Plan and will be directly and irrevocably

                                                                                                                               impacted by any change to the system prior to the normal redistricting that occurs

                                                                                                                               after each decennial census.

                                                                                                                                     Not allowing the Michigan Senators to intervene would also prejudice their

                                                                                                                               interests and rights. This matter requires the Court to rule on the validity of the

                                                                                                                               Current Apportionment Plan, and possibly order that it be redrawn—without the

                                                                                                                               participation of the parties responsible for creation of the plan. The only way to

                                                                                                                               protect the fairness of the litigation and lend credibility and finality to the Court’s

                                                                                                                               decision on the merits is to permit the Michigan Senators to intervene.



                                                                                                                               IV.   CONCLUSION

                                                                                                                                     For the foregoing reasons, the Michigan Senators’ Motion to Intervene

                                                                                                                               should be granted, allowing the Michigan Senators to intervene as Defendants in



                                                                                                                                                                         21
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                     PageID.7728       Page 32
                                    of 33


                                                                                                                               order to protect their exclusive interests in the subject matter and outcome of this

                                                                                                                               litigation concerning the constitutionality of the Current Apportionment Plan.

                                                                                                                                                                         Respectfully submitted,

                                                                                                                                                                         DYKEMA GOSSETT PLLC
                                                                                                                               Date: January 22, 2019
                                                                                                                                                                     By: /s/ Jason T. Hanselman
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                                                       Jason T. Hanselman (P61813)
                                                                                                                                                                       Gary P. Gordon (P26290)
                                                                                                                                                                       Counsel for Nonparties
                                                                                                                                                                       201 Townsend Street, Suite 900
                                                                                                                                                                       Lansing, MI 48933
                                                                                                                                                                       Telephone: (517) 374-9100
                                                                                                                                                                       jhanselman@dykema.com




                                                                                                                                                                       22
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 206 filed 01/22/19                                                                                                                                         PageID.7729    Page 33
                                    of 33


                                                                                                                                                           CERTIFICATE OF SERVICE

                                                                                                                                        I hereby certify that on January 22, 2019, I electronically filed the foregoing

                                                                                                                               document with the Clerk of the Court using the ECF system which will send

                                                                                                                               notification of such filing to counsel of record. I hereby certify that I have mailed

                                                                                                                               by United States Postal Service the same to any non-ECF participants.
DYKEMA GOSSETTA PROFESSIONAL LIMITED LIABILITY COMPANYCAPITOL VIEW, 201 TOWNSEND STREET, SUITE 900LANSING, MICHIGAN 48933




                                                                                                                                                                                By: /s/ Jason T. Hanselman
                                                                                                                                                                                  Jason T. Hanselman (P61813)
                                                                                                                                                                                  Gary P. Gordon (P26290)
                                                                                                                                                                                  Counsel for Nonparties
                                                                                                                                                                                  201 Townsend Street, Suite 900
                                                                                                                                                                                  Lansing, MI 48933
                                                                                                                                                                                  Telephone: (517) 374-9100
                                                                                                                                                                                  jhanselman@dykema.com

                                                                                                                               4838-6403-1110.7
                                                                                                                               116331\000001




                                                                                                                                                                           23
